 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    MAURICE VAN THROWER,

 9                                   Petitioner,            Case No. C18-1785-RAJ-MAT

10            v.
                                                            ORDER DIRECTING RESPONDENT
11    RONALD HAYNES,                                        TO FILE SUPPLEMENTAL ANSWER

12                                   Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner Maurice Thrower

15   seeks to challenge in this action his 2013 King County Superior Court convictions on two counts

16   of child molestation in the first degree. (Dkt. 5.) Respondent filed an answer to the petition on

17   March 20, 2019 in which he argued that petitioner’s federal habeas petition was barred by the

18   statute of limitations, 28 U.S.C. § 2244(d), and should therefore be denied with prejudice. (Dkt.

19   13.) Petitioner filed a response to respondent’s answer on April 8, 2019 in which he argues that

20   he is entitled to equitable tolling of the limitations period. (Dkt. 15.) Respondent, in a reply brief

21   filed on April 11, 2019, concedes that equitable tolling is appropriate in this case and that

22   petitioner’s petition should therefore be deemed timely. (Dkt. 16.)

23          Pursuant to § 2244(d)(1), a one-year period of limitation applies to an application for a writ


     ORDER DIRECTING RESPONDENT TO
     FILE A SUPPLEMENTAL ANSWER - 1
 1   of habeas corpus filed by a person in custody pursuant to the judgment of a state court. The one-

 2   year limitation period generally begins to run from the date of the conclusion of direct review or

 3   “the expiration of the time for seeking such [direct] review,” whichever is longer. 28 U.S.C. §

 4   2244(d)(1)(A). The one-year limitation period is tolled for any “properly filed” collateral state

 5   challenge to the state conviction. 28 U.S.C. § 2244(d)(2). The statute of limitations is also subject

 6   to equitable tolling in appropriate cases. 1 Holland v. Florida, 560 U.S. 631 (2010).

 7           The parties in this case agree that petitioner’s conviction became final on or about March

 8   1, 2016, 90 days after the Washington Supreme Court denied petitioner’s petition for review on

 9   direct appeal. The parties also agree that the statute of limitations then ran for 279 days until

10   petitioner filed his personal restraint petition in the Washington Court of Appeals on December 6,

11   2016. Respondent argued in his answer to petitioner’s federal habeas petition that the statute of

12   limitations was then tolled, in accordance with § 2244(d)(2), until July 10, 2018 when the

13   Washington Supreme Court Commissioner issued a ruling denying review in petitioner’s personal

14   restraint proceedings. (See Dkt. 13.) Respondent further argued that following issuance of the

15   Commissioner’s ruling, another 153 days passed before petitioner filed his federal habeas petition

16   on December 11, 2018, thus rendering the petition untimely because a total of 432 days elapsed

17   between the date petitioner’s conviction became final and the date he filed his federal habeas

18   petition.

19           Petitioner, in his response to respondent’s answer, argues that he is entitled to equitable

20

21           1
                  In order to receive equitable tolling, a petitioner must show “(1) that he has been pursuing his rights
     diligently, and (2) that some extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418
22   (2005). “[T]he requirement that extraordinary circumstances ‘stood in his way’ suggests that an external force must
     cause the untimeliness, rather than, as we have said, merely ‘oversight, miscalculation or negligence on [the
     petitioner’s] part, all of which would preclude application of equitable tolling.’” Waldron-Ramsey v. Pacholke, 556
23
     F.3d 1008, 1011 (9th Cir. 2009) (quoting Harris v. Carter, 515 F.3d 1051, 1055 (9th Cir. 2008)).


     ORDER DIRECTING RESPONDENT TO
     FILE A SUPPLEMENTAL ANSWER - 2
 1   tolling of the limitations period based on events which occurred after July 10, 2018 which were

 2   not reflected in respondent’s answer. (See Dkt. 15.) Specifically, petitioner maintains that after

 3   receipt of the Commissioner’s ruling deny review, he prepared a motion to modify the

 4   Commissioner’s ruling and filed it on August 2, 2018 by presenting the document to his prisoner

 5   counselor in accordance with Washington Department of Corrections (“DOC”) outgoing legal mail

 6   policies and procedures. (Id.) However, SCCC mail services never mailed the motion, a fact

 7   which petitioner claims he did not learn until after receiving respondent’s answer to his federal

 8   habeas petition on March 25, 2019. (Id.) Petitioner submitted in conjunction with his response

 9   documentation which appears to confirm that petitioner attempted to mail documents to the

10   Washington Supreme Court on August 2, 2018. (Id., Apps. B, C.)

11          Respondent, in his reply brief, notes that the state court record contains no record of a

12   motion to modify the Commissioner’s ruling and that petitioner’s federal habeas petition was

13   therefore filed outside the statute of limitations because it wasn’t received until December 2018.

14   (See Dkt. 16.) Respondent acknowledges, however, that petitioner has now presented proof that

15   he submitted a timely motion to modify to DOC staff for mailing to the Washington Supreme

16   Court and that DOC staff failed to mail the motion. (Id.) Respondent also concedes that he has

17   no evidence to rebut petitioner’s assertion that he did not know the motion to modify had not been

18   mailed. (Id.) Respondent therefore agrees that under these unique circumstances petitioner should

19   receive equitable tolling for his federal habeas petition at least until he became aware the state

20   court proceedings had ended, which would be no later than the date on which the certificate of

21   finality was issued, October 26, 2018, and that the petition should be deemed timely due to

22   equitable tolling.

23          This Court has reviewed the state court record submitted by respondent in support of his


     ORDER DIRECTING RESPONDENT TO
     FILE A SUPPLEMENTAL ANSWER - 3
 1   answer as well as the evidence submitted by petitioner in support of his response to respondent’s

 2   answer and concurs with the parties that equitable tolling of the limitations period until at least

 3   October 26, 2018 is warranted. This renders petitioner’s federal habeas petition timely and, thus,

 4   it is appropriate now to do as respondent requests and permit him to file a supplemental answer

 5   addressing petitioners’ petition.

 6          Based on the foregoing, the Court hereby ORDERS as follows:

 7          (1)     Respondent’s original answer (Dkt. 13) is STRICKEN from the Court’s motion

 8   calendar.

 9          (2)     Respondent shall file a supplemental answer addressing petitioner’s federal habeas

10   petition not later than thirty (30) days from the date on which this Order is filed. As a part of such

11   answer, respondent shall state whether petitioner has exhausted available state remedies and

12   whether an evidentiary hearing is necessary. The answer will be treated in accordance with LCR

13   7(d)(3). Accordingly, on the face of the answer, respondent shall note it for consideration on the

14   fourth Friday after filing. Petitioner may file and serve a response not later than the Monday

15   immediately preceding the Friday designated for consideration of the matter, and respondent may

16   file and serve a reply not later than the Friday designated for consideration of the matter.

17          (3)     The Clerk shall send copies of this Order to petitioner, to counsel for respondent,

18   and to the Honorable Richard A. Jones.

19          DATED this 11th day of June, 2019.

20

21                                                         A
                                                           Mary Alice Theiler
22                                                         United States Magistrate Judge

23


     ORDER DIRECTING RESPONDENT TO
     FILE A SUPPLEMENTAL ANSWER - 4
